DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figs. 1-5 & claims 1-3, 5-7, 9 and 10) in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that “all of the claims of this application can be examined at the same time without serious burden for at least the following two reasons,” i.e., common significant features and common background.  This is found persuasive and the restriction requirement is hereby withdrawn. All of the claims 1-20 are examined on the merit.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (Patent No. US 9,805,646 B2).
Regarding claim 1, Park shows in Fig. 1 an image sensing device (100) comprising: a pixel array (110) including a plurality of pixels (P) arranged in rows and columns, and suitable for outputting a plurality of pixel signals; and a plurality of readout circuits (120, i.e., a plurality of readout integrated circuits  & 130 i.e., deviation corrector) coupled to the pixel array, and suitable for compensating for readout deviations among the plurality of pixel signals when reading out the plurality of pixel signals (Col. 3, line 56 – Col. 4, line 48).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-20 are allowed.
Claims 5-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a plurality of compensators coupled to the plurality of readout lines, and suitable for applying respective predetermined resistance values in the plurality of readout lines; wherein different predetermined resistance values are applied in each of the plurality of readout lines.”
Claims 11-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a plurality of compensators coupled to the plurality of readout lines, and suitable for selectively applying one of two or more resistance values in each of the readout lines under the control of two or more common control signals.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (Patent No. US 10,249,248 B2) discloses a display device that calibrates the sensing circuit for sensing the characteristics of a display panel in real-time.
Lee (Patent No. US 9,940,871 B2) discloses methods of sensing degradation of pixels in organic light emitting diode (OLED) display devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG C SOHN/Primary Examiner, Art Unit 2878